Dismissed and Memorandum Opinion filed April 23, 2015.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00239-CV

                          VIRINDIR SAINI, Appellant

                                        V.
                           JUDY TURNER, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-52447

                 MEMORANDUM                      OPINION


      This is a restricted appeal from a judgment signed July 3, 2014. On March
12, 2015, appellant filed a notice of withdrawal of his notice of restricted appeal,
which we have construed as a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Chief Justice Frost and Justices Jamison and Busby.